.rr


       1
                                                                             FILED
       2
                                                                              NOV 1 9 2018
       3
                                                                       CLERK. U.S. DISTRICT COURT
       4                                                            SOUTHERlll OISTRi£I_O: CA~IFORNIA
                                                                    av              'A'V-     DfPUTY
       5
       6
       7
       8                          UNITED STATES DISTRICT COURT
       9                         SOUTHERN DISTRICT OF CALIFORNIA
      10
      11   CHRIS LANGER,                                 Case No.: 3:18-cv-00195-BEN-NLS
      12                                    Plaintiff,
                                                         ORDER GRANTING DEFENDANTS'
      13   v.                                            MOTION FOR LEAVE TO ANSWER
                                                         AND ADD FIRST COUNTERCLAIM
      14   MILAN KISER, in individual and
                                                         FOR TRESPASS
           representative capacity as trustee of the
      15
           Milan and Diana Kiser Revocable Trust
                                                         [Doc. No. 14]
      16   dated August 19, 2003; DIANA KISER,
           in individual and representative capacity
      17
           as trustee of the Milan and Diana Kiser
      18   Revocable Trust dated August 19, 2003;
           FRANK P. ROFAIL; DAVID
      19
           MATTHEW TAYLOR; and DOES 1-10,
      20                                 Defendants.
      21
      22         Currently before the Court is Defendants Milan and Diana Kiser as trustees of the
      23   Milan and Diana Kiser Revocable Trust dated August 19, 2003 (collectively,
      24   "Defendants") Motion for Leave to Amend Answer and Add First Counterclaim for
      25   Trespass. (Doc. No. 14.) Having reviewed the Motion and all related documents, the Court
      26   finds the Motion suitable for determination without oral argument. For the reasons set
      27   forth below, the Defendants' Motion for Leave to Amend Answer to Add the First
      28   Counterclaim for Trespass is GRANTED.


                                                                                   3: l 8-cv-00195-BEN-NLS
 1                                        BACKGROUND
 2          Plaintiff Chris Langer ("Plaintiff' or "Langer"), is a paraplegic who uses a
 3   wheelchair for mobility. (Doc. No. 1 ii 1.) Langer has a disabled person parking placard
 4   and a "specially equipped van with a ramp that deploys out of the passenger side." (Id.) In
 5 September 201 7, Langer went to the 1 Stop Smoke Shop and Gour Maine Lobster resturant
 6 with the intention of patronizing the businesses. (Id. ii 14.) Langer alleges that he
 7 encountered barriers that prevented him from patronizing the businesses because there
 8 were no compliant handicap-accessible parking spaces. (Id.          iiii 17-19.) Due to the
 9   inaccessible condition of the parking lot, Langer argues he was denied "full and equal
10   access" to the property, which caused him "difficulty and frustration." (Id. ii 28.)
11   Defendants own the allegedly non-complying property on which the 1 Stop Smoke Shop
12   and Gour Maine Lobster operate out of. (Id.   ii 4.)
13         On January 29, 2018, Langer filed a Complaint in federal court alleging violations
14   of the Americans with Disabilities Act ("ADA"), and the Unruh Civil Rights Act. (Id.       iiii
15   44--60.) Defendants thereafter filed Answers to the Complaint. (See Doc. Nos. 7, 8.)
16         On June 4, 2018, Defendants filed this Motion for Leave to Amend Answer and Add
17 First Counterclaim for Trespass. (Doc. No. 14.) Defendants contend that when Langer
18   attempted to patron the 1 Stop Smoke Shop and Gour Maine Lobster, he "intentionally and
19 knowingly entered" their private parking lot. (Id. at 2.) Langer's trespass caused the
20   Defendants and their tenants a loss of exclusive possession of the subject property. (Id.)
21                                     LEGAL STANDARD
22         Before trial, and after the time has elapsed for which a party may amend its pleading
23   as a matter of course, Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that:
24   "a party may amend its pleading only with the opposing party's written consent or the
25   court's leave." Fed. R. Civ. P. 15(a). Leave to amend under Rule 15(a)(2) should be
26   "freely give[n] ... when justice so requires." Fed. R. Civ. P. 15(a)(2). The Ninth Circuit
27   "has noted on several occasions ... that the Supreme Court has instructed the lower federal
28   courts to heed carefully the command of Rule 15(a), ... by freely granting leave to amend
                                                  2
                                                                             3: 18-cv-00195-BEN-NLS
.-
      1    when justice so requires." DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir.
      2    1987). "This policy is 'to be applied with extreme liberality."' Eminence Capital, LLC v.
      3   Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (quoting Owens v. Kaiser Found. Health
      4   Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001)).
      5                                         DISCUSSION
      6          In deciding the Motion, the Court must determine whether justice requires granting
      7   Defendants leave to amend. Fed. R. Civ. P. 15(a). Courts consider "undue delay, bad faith,
      8   dilatory motive, repeated failure to cure deficiencies by previous amendments, undue
      9   prejudice to the opposing party, and futility of the proposed amendment" in deciding
     10   whether justice requires granting leave to amend under Rule 15. Moore v. Kayport
     11   Package Express, Inc., 885 F.2d 531, 538 (9th Cir. 1989) (citingFoman v. Davis, 370 U.S.
     12   178, 182 (1962)). Although each factor may warrant consideration, "prejudice to the
     13   opposing party ... carries the greatest weight." Eminence Capital, 316 F .3d at 1052.
     14         Here, Defendants filed a motion seeking leave to amend their answer and to add a
     15   first counterclaim for trespass. Defendants argue leave should be granted because their
     16   claim is valid, it is early in the course of this litigation and amending will not result in
     17   prejudice to Langer. (Doc. No. 14 at. 1.) Moreover, Defendants assert that Langer's
     18   response to the motion indicates he has no objection to the motion being granted. (See
     19   Doc. No. 17 at 2.)
     20         The Court notes there is no indication that Defendants acted in bad faith by filing
     21   the Motion, nor is there any facts that indicate the proposed amendment and counterclaim
     22   would be "futile" if granted. Any potential "prejudice" Plaintiff might suffer is minimal at
     23   best. Moreover, Defendants Motion is timely as was submitted prior to the June 11, 2018
     24   deadline. The Court finds the Defendants Motion sufficient to permit amendment of the
     25   Defendants Answer and to add a First Counterclaim for trespass. Therefore, the Motion is
     26   granted.
     27   Ill
     28   Ill
                                                       3
                                                                                  3: 18-cv-00195-BEN-NLS
,.   r·.




           1                                      CONCLUSION
           2         Accordingly, for the reasons set forth above, Defendants' Motion is GRANTED.
           3 The Court grants Defendants leave to Amend Answer and Add First Counterclaim for
           4 Trespass within seven (7) days of the date of this Order.
           5         IT IS SO ORDERED.
           6
           7
           8
           9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
     20
     21
     22
     23
      24
     25
     26
     27
     28
                                                          4
                                                                                3: l 8-cv-00195-BEN-NLS
